Name: 2000/331/EC: Commission Decision of 25 April 2000 amending Decision 1999/813/EC laying down special conditions governing imports of fishery products originating in the Socialist Republic of Vietnam (notified under document number C(2000) 1050) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: international trade;  tariff policy;  fisheries;  trade;  agricultural policy;  Asia and Oceania
 Date Published: 2000-05-13

 Avis juridique important|32000D03312000/331/EC: Commission Decision of 25 April 2000 amending Decision 1999/813/EC laying down special conditions governing imports of fishery products originating in the Socialist Republic of Vietnam (notified under document number C(2000) 1050) (Text with EEA relevance) Official Journal L 114 , 13/05/2000 P. 0039 - 0039Commission Decisionof 25 April 2000amending Decision 1999/813/EC laying down special conditions governing imports of fishery products originating in the Socialist Republic of Vietnam(notified under document number C(2000) 1050)(Text with EEA relevance)(2000/331/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/493/EEC of 22 July 1991 laying down the health conditions for the production and the placing on the market of fishery products(1), as last amended by Directive 97/79/EC(2), and in particular Article 11(1) thereof,Whereas:(1) Commission Decision 1999/813/EC of 16 November 1999 lays down special conditions governing imports of fishery products originating in the Socialist Republic of Vietnam(3).(2) The Commission has adopted Decision 2000/333/EC laying down special conditions for the import of bivalve molluscs, echinoderms, tunicates and marine gastropods originating in the Socialist Republic of Vietnam(4).(3) The Socialist Republic of Vietnam wishes to export to the Community frozen or processed bivalve molluscs, echinoderms, tunicates and marine gastropods which have been sterilised or heat-treated in accordance with the requirements of Commission Decision 93/25/EEC(5), as amended by Decision 97/275/EC(6).(4) It is therefore necessary to amend the health certification laid down in Annex A to Decision 1999/813/EC.(5) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1The health certificate laid down in Annex A to the Decision 1999/813/EC and accompanying the consignments of fishery products originating or proceeding from the Socialist Republic of Vietnam is amended as follows:1. Point IV is completed by the following point:"7. in addition, where the fishery products are frozen or processed bivalve molluscs: the molluscs were obtained from approved production areas laid down by the Annex to Commission Decision 2000/333/EC(7) laying down special conditions for the import of bivalve molluscs, echinoderms, tunicates and marine gastropods originating in the Socialist Republic of Vietnam and which have been sterilised or heat-trated according to the requirements of Commission Decision 93/25/EC."2. The last indent of Point IV is replaced by the following text:"- the undersigned official inspector hereby declares that he is aware of the provisions of Directive 91/492/EEC, Directive 91/493/EEC, Directive 92/48/EEC, Decision 93/25/EC, Decision 1999/813/EC and Decision 2000/333/EC."Article 2This Decision is addressed to the Member States.Done at Brussels, 25 April 2000.For the CommissionDavid ByrneMember of the Commission(1) OJ L 268, 24.9.1991, p. 15.(2) OJ L 24, 30.1.1998, p. 31.(3) OJ L 315, 9.12.1999, p. 39.(4) See page 42 of this Official Journal.(5) OJ L 16, 25.1.1993, p. 22.(6) OJ L 108, 25.4.1997, p. 2.(7) OJ L 114, 13.5.2000, p. 42.